Title: From John Adams to Samuel Cooper, 9 December 1780
From: Adams, John
To: Cooper, Samuel


     
      Dear Sir
      Amsterdam Der. 9. 1780
     
     I wrote to you and Coll. Johonnot a few days ago, but have Since found a Letter, from you of 25 July which I am afraid is not acknowledged.
     The promised Reinforcement is not yet Sailed from France and when it will be ready I know not. I hope they will Send more ships. But you will hear more from France. I left it the 27 of July and know not when I shall return.
     I Sincerely wish myself, at home. Peace will not be made these twenty Years, in my deliberate opinion. And to what Purpose I should Stay here I know not. In America I could do some good, if I could get there without going after Mr. Laurens.
     Our unthinking Countrymen, never from the Beginning appeared to me to be Sufficiently sensible of the Difficulty and Danger of the Work they were about. They seem now to think, that they have nothing to do but call upon Nations of Europe to their Aid. Many think that they have only to propose Peace, and there will be Peace. Only ask for Accommodation, and they shall have it.
     Depend upon it, neither Peace nor Accommodation are is not at the Disposal of America, on any other Terms whatsoever than unconditional Submission to G. Britain, and a War with France and Spain, and how little soever France and Spain are disposed to assist Us, We should find them a very different Ennemy from what they were the last War. Their marines, and Finances are as much more formidable as those of Great Britain are less.
     I know not the Reason, but our Countrymen never appeared to me to have considered Seriously what it was to commit Hostilities against Great Britain. They seem to think the English still their Friends. But they will find themselves the Dupes of their own good Nature and unsuspicious Temper. There is not in England one half the Malice and Rancour against Frenchmen and Spaniards that there is against Americans. The King and Ministry have found means and had the Art to inspire even the Populace with a Hatred of Us, as bitter as that of the common Soldiers who are employed to butcher Us in America.
     The Mob themselves would pull the Ministry to Pieces, if they were to make Peace with Us. If We do not in Time find out G.B. to be our Ennemy and, that we must renounce all Ideas of Connection, Correspondance and Intercourse with her, I shall be mistaken.
     The Dutch Politicians, after the two Invasions of their Republick by Louis the 14 and Louis the 15.—published little Books containing short and Simple narrations, adapted to the Capacities of the common People of the Devastations, Cruelties and Brutalities of the french Armies, committed in the Republick, intermixed with little Prints representing many of the most detestible of those Scaenes. The Books were intituled French Tyranny, and they were read by every body, and they contributed to excite an universal Hatred and Horror of that nation which runs through every Vein to this day. The English Ministry are representing Americans, in Prints and Caracatures, in a light equally odious to the People of England. Yet the Gentlemen in America seem to be afraid, to represent the British Conduct towards them, lest it should alienate the Affections of the People. If there is ever any affection again between Americans and Britains it will be miraculous indeed.
     Our officers too are continually expressing their Admiration of British Officers, Troops, Navy, Discipline &c., as if they thought the Way to make their soldiers fight was to represent the Ennemy as terrible. It will not be at all wonderfull, if Militia fly, and continental Troops too as long as this is the Case.
     Pray put our Countrymen into a more able Way, of managing the best Cause and working with the best materials. If between 3 and 4 millions of People, inhabiting such a Country as ours, and in a manner out of Debt, cannot defend themselves, against between five and six millions 3000 miles off, and 200,000,000, in debt, it will be the most shamefull Discovery that ever was made.
     Most affectionately & respectfully yours
    